Name: Commission Regulation (EEC) No 3839/92 of 28 December 1992 amending Regulation (EEC) No 3094/92 fixing the accession compensatory amounts for olive oil for 1992/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 387/71 COMMISSION REGULATION (EEC) No 3839/92 of 28 December 1992 amending Regulation (EEC) No 3094/92 fixing the accession compensatory amounts for olive oil for 1992/93 intervention price for olive oil in Spain, lays down that the common intervention price shall apply in Spain from 1 January 1993, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic . Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 (3) thereof, Whereas the detailed rules for the application of accession compensatory amounts are laid down in Commission Regulation (EEC) No 583/86 (2) laying down the detailed rules for the application of accession compensatory amounts for olive oil , as last amended by Regulation (EEC) No 3379/88 (3), amends Commission Regulation (EEC) No 3094/92 fixing the accession compensatory amounts for olive oil for 1992/93 (4) ; Whereas Council Regulation (EEC) No 3815/92 of 28 December 1992 (*), on the application of the common Article 1 Annexes I and II to Regulation (EEC) No 3094/92 are replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 53, 1 . 3. 1986, p. 43. 0 OJ No L 57, 1 . 3. 1986, p. 31 . 0 OJ No L 296, 29. 10 . 1988 , p. 72. 0 OJ No L 311 , 28 . 10 . 1992, p. 20. (*) See page 9 of this Official Journal . No L 387/72 Official Journal of the European Communities 31 . 12. 92 ANNEX I Olive oil (ECU/100 kg) Addi ­ tional code Accession compensatory amount to be charged (  ) or granted ( + ) in trade as follows CN code Table Notes from third countries to Portugal from the Community to Portugal from Portugal to third countries or to other countries of the Community 1509 10 10 1 7298  + 3,88 - 3,88 1 7299  + 3,88 - 3,88 1 7314 + 6,29   1509 10 90 2 7709  + 3,88 - 3,88 2 7713  + 6,29 - 6,29 2 7714 + 6,29   1509 90 00 3 7717  + 4,04 - 4,04 3 7718  + 6,45 - 6,45 3 7719 + 6,45   1510 00 10 4 7724 .  + 1,82 - 1,82 4 7729  + 1,82 - 1,82 4 7733 + 4,23   1510 00 90 5 7734  + 2,18 - 2,18 5 7737  + 4,59 - 4,59 5 7738 + 4,59   ANNEX II Products containing olive oil (ECU/100 kg) CN code Accession compensatory amount deducted (  ) or granted ( + ) in the following exchanges from third countries or from Community to Portugal 0709 90 39 + 0,85 071 1 20 90 + 0,85 1522 00 31 + 1,94 1522 00 39 + 3,10 2306 90 19 + 0,15 Note : For trade in the opposite direction, the signs are reversed .